DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of 17682333, filed 02/28/2022 is a continuation of 16400631, filed 05/01/2019 ,now U.S. Patent #11293881 which is a continuation of 16191071, filed 11/14/2018 ,now U.S. Patent #10466182, claims Priority from Provisional Application 62585965, filed 11/14/2017.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/27/2022 and 7/14/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,293,881. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current application 17/682,333
U.S. Patent # 11,293,881

1. A method for measuring water cut in fluid, 
comprising: 

attaching a first waveguide to a production pipe that transports fluid, 


wherein the first waveguide is filled with a first filling material; 

transmitting a microwave through the first waveguide, wherein the microwave is directed to the fluid in the production pipe; 


obtaining first measurement results based on reflection or propagation of the microwave, wherein the first measurement results are used to determine a water cut of the fluid; 

determining that the water cut is within a particular water cut range; 

in response to determining that the water cut is within a particular water cut range, replacing the first waveguide with a second waveguide, wherein the second waveguide is filled with a second filling material that is different than the first filling material; 

transmitting a second microwave through the second waveguide, wherein the second microwave is directed to the fluid in the production pipe; and 


obtaining second measurement results based on the second microwave, wherein the second measurement results are used to determine the water cut of the fluid.
1. A method for measuring water cut in hydrocarbon fluid, comprising: 

attaching a first waveguide to a production pipe that transports hydrocarbon fluid extracted from a wellbore by a wellbore drilling system, wherein the first waveguide is filled with a first filling material; 

transmitting a microwave through the first waveguide attached to the production pipe, wherein the microwave is directed to the hydrocarbon fluid in the production pipe; 

obtaining first measurement results based on reflection or propagation of the microwave, wherein the first measurement results are used to determine a water cut of the hydrocarbon fluid, 

determining that the water cut is within a particular water cut range; 

in response to determining that the water cut is within a particular water cut range, replacing the first waveguide with a second waveguide, wherein the second waveguide is filled with a second filling material that is different than the first filling material; 

transmitting a second microwave through the second waveguide, wherein the second microwave is directed to the hydrocarbon fluid in the production pipe; and 

obtaining second measurement results based on the second microwave, wherein the second measurement results are used to determine the water cut of the hydrocarbon fluid.
Claim 1 of current application 17/682,333 is broader than Claim 1 of US Patent # 11,293,881. 

Claim 8 of US Patent # 11,293,881 discloses all the claimed limitations of Claim 1 of current application 17/682,333.

Patent # 11,293,881  differs from application 17/682,333 as shown in  underlined portions.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

2. The method of claim 1, wherein the first filling material comprises quartz.
2. The method of claim 1, wherein the first filling material comprises quartz.
Exact Same.
3. The method of claim 2, wherein the second filling material comprises sapphire.
3. The method of claim 2, wherein the second filling material comprises sapphire.
Exact Same.
4. The method of claim 1, wherein the first waveguide has a size that is substantially similar to a size of the production pipe.
4. The method of claim 1, wherein the first waveguide has a size that is substantially similar to a size of the production pipe.
Exact Same.
8. A method for measuring water cut in fluid, 

comprising: 






transmitting a microwave through a first waveguide attached to a production pipe through which a fluid flows, wherein the microwave is directed at the fluid, and 
wherein the first waveguide uses a first filling material; 

using measurement results based on reflection or propagation of the microwave, 




determining that a water cut of the fluid is within a particular water cut range; 

after transmitting the microwave through the first waveguide and determining that the water cut of the fluid is within the particular water cut range, 
replacing the first waveguide with a second waveguide, wherein the second waveguide uses a second filling material that is different than the first filling material; 


transmitting a second microwave through the second waveguide, wherein the second microwave is directed to the fluid in the production pipe; and 


obtaining second measurement results based on the second microwave.
1. A method for measuring water cut in hydrocarbon fluid, 
comprising: 
attaching a first waveguide to a production pipe that transports hydrocarbon fluid extracted from a wellbore by a wellbore drilling system, 

wherein the first waveguide is filled with a first filling material; transmitting a microwave through the first waveguide attached to the production pipe, wherein the microwave is directed to the hydrocarbon fluid in the production pipe; 

obtaining first measurement results based on reflection or propagation of the microwave, wherein the first measurement results are used to determine a water cut of the hydrocarbon fluid, 

determining that the water cut is within a particular water cut range; 

in response to determining that the water cut is within a particular water cut range, 



replacing the first waveguide with a second waveguide, wherein the second waveguide is filled with a second filling material that is different than the first filling material; 

transmitting a second microwave through the second waveguide, wherein the second microwave is directed to the hydrocarbon fluid in the production pipe; and 

obtaining second measurement results based on the second microwave, 
wherein the second measurement results are used to determine the water cut of the hydrocarbon fluid.
Claim 8 of current application 17/682,333 is broader than Claim 1 of US Patent # 11,293,881. 

Claim 1 of US Patent # 11,293,881 discloses all the claimed limitations of Claim 8 of current application 17/682,333.

Patent # 11,293,881  differs from application 17/682,333 as shown in  underlined portions.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

It is well known to one skilled in the art that “using” can be replaced with “obtaining.”

The claim limitation “after transmitting the microwave through the first waveguide and determining that the water cut of the fluid” of the current application 17/682,333 is disclosed by US Patent # 11,293,881 (wherein the first measurement results are used to determine a water cut of the hydrocarbon fluid), 

9. The method of claim 8, wherein the first filling material comprises quartz.
2. The method of claim 1, wherein the first filling material comprises quartz.
Exact Same.
10. The method of claim 9, wherein the second filling material comprises sapphire.
3. The method of claim 3, wherein the second filling material comprises sapphire.
Exact Same.
11. The method of claim 8, wherein the first waveguide has a size that is substantially similar to a size of the production pipe.
5. The method of claim 1, wherein the first waveguide has a size that is substantially similar to a size of the production pipe.
Exact Same.
15. A water cut measuring system, comprising: 


a first waveguide attached to a production pipe at a first location, wherein the first waveguide is configured to direct microwaves to fluids in the production pipe, 



wherein the first waveguide is filled with a first filling material comprising electrical properties affecting transmission of the microwave to the fluids; 

a second waveguide attached to the production pipe at a second location upstream or downstream of the first location, wherein the second waveguide is configured to direct microwaves to the fluids in the production pipe, wherein the second waveguide is filled with a second filling material that is different than the first filling material; 

a network analyzer connected with the first waveguide and the second waveguide, wherein the network analyzer is configured to: transmit microwaves to the first waveguide and the second waveguide; 

receive microwaves reflected from the fluid or propagated through the fluids; and 


obtain measurement results based on the reflected or propagated microwave, wherein the measurement results are used to determine a water cut of the fluid; and 

a controller communicatively coupled with the network analyzer, wherein the controller comprises: 
a memory; and 

at least one hardware processor communicatively coupled with the memory and configured to determine a water cut of the fluid based on the measurement results, wherein the at least one hardware processor configured to determine that the water cut is within a particular water cut range; and 


in response to determining that the water cut is within a particular water cut range, determine a second water cut of the fluid using the second waveguide.
7. A water cut measuring system, 
comprising: 

a first waveguide attached to a production pipe at a first location, wherein the first waveguide is configured to direct microwaves to hydrocarbon fluids in the production pipe, 

wherein the first waveguide is filled with a first filling material comprising electrical properties affecting transmission of the microwave to the hydrocarbon fluids; 

a second waveguide attached to the production pipe at a second location upstream or downstream of the first location, wherein the second waveguide is configured to direct microwaves to the hydrocarbon fluids in the production pipe, wherein the second waveguide is filled with a second filling material that is different than the first filling material; 

a network analyzer connected with the first waveguide and the second waveguide, wherein the network analyzer is configured to: transmit microwaves to the first waveguide and the second waveguide; 

receive microwaves reflected from the hydrocarbon fluid or propagated through the hydrocarbon fluids; and 

obtain measurement results based on the reflected or propagated microwave, wherein the measurement results are used to determine a water cut of the hydrocarbon fluid; and 

a controller communicatively coupled with the network analyzer, wherein the controller comprises: 
a memory; and  

at least one hardware processor communicatively coupled with the memory and configured to determine a water cut of the hydrocarbon fluid based on the measurement results, wherein the at least one hardware processor configured to determine that the water cut is within a particular water cut range; and 

in response to determining that the water cut is within a particular water cut range, determine a second water cut of the hydrocarbon fluid using the second waveguide.
Claim 15 of current application 17/682,333 is broader than Claim 7 of US Patent # 11,293,881. 

Claim 7 of US Patent # 11,293,881 discloses all the claimed limitations of Claim 15 of current application 17/682,333.

Patent # 11,293,881  differs from application 17/682,333 as shown in  underlined portions.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

16. The water cut measuring system of claim 15, wherein the first filling material comprises quartz.
8. The water cut measuring system of claim 7, wherein the first filling material comprises quartz.
Exact Same.
17. The water cut measuring system of claim 16, wherein the second filling material comprises sapphire.
9. The water cut measuring system of claim 11, wherein the second filling material comprises sapphire.
Exact Same.
18. The water cut measuring system of claim 15, wherein the first waveguide has a size that is substantially similar to a size of the production pipe.
10. The water cut measuring system of claim 8, wherein the first waveguide has a size that is substantially similar to a size of the production pipe.
Exact Same.


Claims 5-7 depend directly or indirectly on independent claim 1 and are therefore also rejected.
Claims 12-14 depend directly or indirectly on independent claim 8 and are therefore also rejected.
Claims 17-20 depend directly or indirectly on independent claim 15 and are therefore also rejected.
Claims 8-11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,466,182. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current application 17/682,333
U.S. Patent # 10,466,182

8. A method for measuring water cut in fluid, 
comprising: 

transmitting a microwave through a first waveguide attached to a production pipe through which a fluid flows, wherein the microwave is directed at the fluid, and 

wherein the first waveguide uses a first filling material; 

using measurement results based on reflection or propagation of the microwave, 



determining that a water cut of the fluid is within a particular water cut range; 

after transmitting the microwave through the first waveguide and determining that the water cut of the fluid is within the particular water cut range, 

replacing the first waveguide with a second waveguide, wherein the second waveguide uses a second filling material that is different than the first filling material; 
transmitting a second microwave through the second waveguide, wherein the second microwave is directed to the fluid in the production pipe; 
and 

obtaining second measurement results based on the second microwave.
1. A method for measuring water cut in hydrocarbon fluid, comprising: 

transmitting a microwave through a first waveguide attached to a production pipe, wherein the microwave is directed to the hydrocarbon fluid in the production pipe, and 
wherein the first waveguide uses a first filling material; 

obtaining measurement results based on reflection or propagation of the microwave, wherein the measurement results are used to determine a water cut of the hydrocarbon fluid; 

determining that the water cut is within a particular water cut range; 

in response to determining that the water cut is within a particular water cut range, 




replacing the first waveguide with a second waveguide, wherein the second waveguide uses a second filling material that is different than the first filling material; 
transmitting a second microwave through the second waveguide, wherein the second microwave is directed to the hydrocarbon fluid in the production pipe; and 

obtaining second measurement results based on the second microwave.
Claim 8 of current application 17/682,333 is broader than Claim 1 of US Patent # 10,466,182. 

Claim 8 of US Patent # 10,466,182 discloses all the claimed limitations of Claim 1 of current application 17/682,333.

Patent # 10,466,182 differs from application 17/682,333 as shown in  underlined portions.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

The limitation “a production pipe through which a fluid flows” of the current application 17/682,333 is disclosed by the Patent # 10,466,182 (hydrocarbon fluid in the production pipe).

The limitation “using measurement results based on reflection or propagation of the microwave... after transmitting the microwave through the first waveguide and determining that the water cut of the fluid is within the particular water cut range” of the current application 17/682,333 is disclosed by the Patent # 10,466,182 (obtaining measurement results based on reflection or propagation of the microwave, wherein the measurement results are used to determine a water cut of the hydrocarbon fluid... obtaining measurement results based on reflection or propagation of the microwave, wherein the measurement results are used to determine a water cut of the hydrocarbon fluid).

9. The method of claim 8, wherein the first filling material comprises quartz.
2. (Previously Presented) The method of claim 1, wherein the first filling material comprises quartz.
Exact same.
10. The method of claim 9, wherein the second filling material comprises sapphire.
3. (Original) The method of claim 3, wherein the second filling material comprises sapphire.
Exact same.
11. The method of claim 8, wherein the first waveguide has a size that is substantially similar to a size of the production pipe.
4. (Original) The method of claim 1, wherein the first waveguide has a size that is substantially similar to a size of the production pipe.
Exact same.


Claims 12-14 depend directly or indirectly on independent claim 8 and are therefore are also rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648